Third District Court of Appeal
                                State of Florida

                       Opinion filed November 24, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1909
                         Lower Tribunal No. 13-8545
                            ________________


                         Bank of America, N.A.,
                                  Petitioner,

                                      vs.

                          Ugo Colombo, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

    Liebler, Gonzalez & Portuondo, and Alan M. Pierce and Frank P.
Cuneo, for petitioner.

     Crabtree & Auslander, LLC, and John G. Crabtree, Charles M.
Auslander, Linda A. Wells, and Brian C. Tackenberg, for respondents.

Before HENDON, MILLER, and BOKOR, JJ.

     HENDON, J.

     Bank of America, N.A., seeks certiorari review of the trial court’s order
granting Ugo Colombo (“Colombo”) leave to assert a claim for punitive

damages against Bank of America. We deny the petition.

     The record before this Court reflects that the trial court complied with

the procedural requirements of section 768.72(1), Florida Statutes (2021).

Colombo proffered evidence in support of his claim for punitive damages

against Bank of America, and following a hearing, the trial court entered an

order finding that Colombo “proffered a reasonable evidentiary basis for a

jury to find by clear and convincing evidence that such damages are

warranted.” Accordingly, we deny the petition for writ of certiorari and, in

doing so, conclude that the arguments raised by Bank of America lack merit.

See Event Depot Corp. v. Frank, 269 So. 3d 559, 561-63 (Fla. 4th DCA 2019)

(recognizing that the scope of an appellate court’s certiorari review of an

order granting a motion for leave to add a claim for punitive damages is

limited to whether the trial court complied with the procedural requirements

of section 768.72, but certiorari review is not available to review the

sufficiency of the respondent’s evidentiary proffer); see also E.R. Truck &

Equip. Corp. v. Gomont, 300 So. 3d 1230, 1231 (Fla. 3d DCA 2020);

Sedgwick Claims Mgmt. Servs. v. Rodriguez, 299 So. 3d 477, 478-79 (Fla.

3d DCA 2020).

     Petition denied.

                                     2